      Case 1:20-cv-03232-ALC Document 43 Filed 07/13/20 Page 1 of 2




July 13, 2020

Via ECF

The Honorable Andrew L. Carter
United States District Court
Southern District of New York
Thurgood Marshall
United States Courthouse
40 Foley Square, Room 435
New York, New York 10007

Re:    Williams, et al. v. HDR Global Trading Ltd., et al., 1:20-cv-2805 (ALC)
       Messieh, et al. v. HDR Global Trading Ltd., et al., 1:20-cv-3232 (ALC)

Dear Judge Carter:

        We write on behalf of Plaintiffs in the above-referenced actions (the “Actions”) in
response to Defendants’ July 8, 2020 letter, 1:20-cv-2805, Dkt. 42; 1:20-cv-3232, Dkt. 42,
which requests a pre-motion conference to address Defendants’ demands to coordinate the
Actions for pre-trial purposes and to stay discovery in the Messieh action, which is not a
securities action and therefore not subject to the automatic stay provisions of the Private
Securities Litigation Reform Act of 1995 (the “PSLRA”). The Actions are distinct from
each other in critical respects and should proceed separately. Accordingly, in Messieh,
which does not raise claims under either the Securities Act of 1933 (the “Securities Act”)
or the Securities Exchange Act of 1934 (the “Exchange Act”), discovery should proceed
during the pendency of any motion to dismiss.

        The only connection between the Actions is they relate to the same defendants and
involve the crypto-asset industry. Although Plaintiffs initially filed these claims in a single
action, based upon further investigation and discussions with members of the class, counsel
determined that it would be more efficient to litigate the claims separately, as (i) the claims
are factually distinct and arise under different statutes (Messieh raises claims solely under
the Commodity Exchange Act, while Williams raises claims solely under the Securities
Act, Exchange Act, and State law analogues); (ii) Messieh alleges that Defendants
manipulated the BitMEX exchange to force unnecessary liquidations of customer accounts,
while Williams alleges that BitMEX offered and sold futures of digital tokens without
registering them with the Securities and Exchange Commission; (iii) Messieh seeks
damages resulting from Defendants’ market manipulation, while Williams seeks rescission
of the unlawful token-derivative sales or equivalent damages; (iv) different statutes of
limitations govern the claims in each Action; and (v) Messieh includes in its class all
      Case 1:20-cv-03232-ALC Document 43 Filed 07/13/20 Page 2 of 2



persons who engaged in domestic derivative transactions on BitMEX from March 10, 2017
to the present, while Williams includes the much narrower set of persons who purchased
futures of two specific unregistered tokens on BitMEX from June 8, 2017 to the present.

        The separation of the Actions was based on an analysis by the lead plaintiffs in each
Action and their counsel as to what would best serve the interests of the respective classes,
not by any attempt to “circumvent” the PSLRA, as Defendants assert in their July 8 letter.
As Plaintiffs explained in their application to be appointed as interim class counsel in the
Messieh action, the Actions were separated because

       the proposed Class would best be served by re-filing the CEA and Securities
       Claims as separate actions. Pursuant to this approach, the proposed Class
       in this case can focus on questions of law and fact that are unique to
       Defendants’ violations of the CEA, without the need to litigate issues that
       are exclusive to the Securities Claims and irrelevant to the CEA claims.

1:20-cv-3232, Dkt. 21, at 3. Williams raises straightforward issues of law concerning
application of the Securities Act and Exchange Act to unregistered securities offerings.
The issues in Messieh are fundamentally different, concerning how BitMEX was run, the
mechanism of BitMEX’s “Insurance Fund” and how BitMEX improperly used it to profit
from liquidations of its customers’ positions, and how BitMEX timed its frequent server
freezes to trigger these liquidations in order to profit at the expense of the Messieh class.
Coordinating these distinct cases would not benefit either class and would be inefficient.

        Nor is there any basis to stay discovery in Messieh under the PSLRA. The stay
applies only to claims “arising under” the Securities Act or Exchange Act. 15 U.S.C.
§§ 77z-1(b)(1), 78u-4(b)(3)(B). Courts have therefore recognized that the stay does not
apply to non-PSLRA actions. It follows that when PSLRA claims are coordinated with
non-PSLRA claims, the “statutory stay of discovery would presumptively apply to the
PSLRA-governed claims but not to the non-PSLRA claims.” Santos v. Banco Santander
SA, 1:09-cv-2838, 2009 WL 1455837, at *1 (S.D.N.Y. May 19, 2009). In fact, when a
PSLRA class was coordinated with a non-PSLRA class in In re WorldCom, Inc. Securities
Litigation, 234 F. Supp. 2d 301 (S.D.N.Y. 2002), the court modified the PSLRA-imposed
stay rather than impose one on the non-PSLRA class, id. at 305.

        Applying a PSLRA stay to Messieh would be particularly inappropriate here given
the disparity between the Actions. The discovery in the Actions are likely to be materially
different from one another, with minimal overlap. This lack of significant overlap prevents
any concern that the Williams class would receive an inappropriate benefit from permitting
discovery to proceed immediately in Messieh. Because the Complaint in Messieh raises
numerous meritorious claims, which are likely to survive a motion to dismiss, discovery
should proceed in the normal course in that action.

Respectfully submitted,

s/ Kyle W. Roche                      s/ Jordan A. Goldstein
Kyle W. Roche                         Jordan A. Goldstein
Roche Cyrulnik Freedman               Selendy & Gay, PLLC


                                             2
